Per Curiam.
Having considered the conduct which gave rise to respondent’s discipline in Michigan and having due regard for the discipline imposed in Michigan, we conclude that, in the interest of justice, the same discipline should be imposed by this Court as was imposed in Michigan, i.e., a suspension from the practice of law for a period of one year.
Lahtinen, J.E, Spain, Malone Jr., Stein and Garry, JJ, concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from the practice of law for a period of one year, effective immediately, and until further order of this Court; and it is further ordered that, for the period of suspension, respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and respondent is hereby forbidden to appear as an attorney or counselor-at-law before *1203any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).